Citation Nr: 0817802	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a disability rating higher than 40 percent 
for a lumbosacral strain.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an undated VA Form 21-4138 (statement in support of 
claim), the veteran withdrew his claims for compensable 
disability ratings for his bilateral hearing loss, scar on 
his right thigh, myositis ossificans proximal right femur, 
erectile dysfunction and left otitis media.  See 38 C.F.R. § 
20.204 (2007).  In addition, he withdrew his claim for a 
disability rating higher than 10 percent for tinnitus.  Id.  
See also 38 C.F.R. § 4.87, Code 6260 (2007) and Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed. 2006) (indicating 10 
percent is the highest possible rating for tinnitus, whether 
unilateral or bilateral).

As such, the only claims before the Board are for a 
disability rating higher than 40 percent for a lumbosacral 
strain and for a TDIU.  The Board is remanding these claims 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

Very recently, in May 2008, the Board received additional 
evidence from the veteran through his representative.  They 
did not waive their right to have this additional evidence 
initially considered by the RO.  38 C.F.R. §§ 20.800, 
20.1304(c).  See also Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Indeed, to the contrary, they explicitly did not 
waive initial RO consideration of this additional evidence.  
Hence, the Board must remand this case to the AMC to make an 
initial determination concerning this new evidence.

The veteran's representative also submitted a copy of a 
favorable disability determination by the Social Security 
Administration (SSA), dated in May 2007.  This favorable SSA 
decision shows the veteran is receiving disability benefits 
partly based on his service-connected lumbosacral strain and 
tinnitus.  The medical and other records that formed the 
basis of this decision, however, are not on file and must be 
obtained before deciding the veteran's VA claims for a higher 
rating for his lumbosacral strain and a TDIU.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain all documents pertaining to the 
veteran's receipt of disability benefits 
from the SSA, and then associate these 
documents with his claims file for 
consideration in his appeal.  These 
records should include, but are not 
limited to, copies of any decision on the 
claim for disability benefits, as well as 
any medical records used to make the 
determination of entitlement, any hearing 
transcripts, etc.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this 
request should be put in the claims file 
for consideration in this appeal.

2.  Then readjudicate the veteran's claims 
for a higher rating for his lumbosacral 
strain and for a TDIU in light of the 
additional evidence since the May 2006 
statement of the case (SOC).  This 
includes the evidence from the SSA 
concerning the favorable disability 
determination.  If these claims are not 
granted to his satisfaction, send the 
veteran a supplemental SOC (SSOC) and give 
him time to respond to it before returning 
this case to the Board for further 
appellate consideration of these claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



